Citation Nr: 0120249	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  01-05 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a psychoneurosis, 
classified as post-traumatic stress disorder, currently 
assigned a 50 percent evaluation.  

2.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from March 1943 to November 
1945.  He was a prisoner-of-war of the German government from 
December 1944 to April 1945.  This matter came before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2000 rating decision by the Pittsburgh, Pennsylvania, 
Regional Office (RO), which confirmed a 50 percent evaluation 
for a psychoneurosis, classified as post-traumatic stress 
disorder, and denied a total rating based upon individual 
unemployability.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In March 2001, the RO sent the appellant a letter informing 
him of the Veterans Claims Assistance Act of 2000.  He was 
informed of the obligations of VA with respect to the duty to 
assist and certain types of evidence that he may submit to 
substantiate his claims for VA benefits.  He was advised that 
the RO would delay proceeding on the claims for 60 days for 
submission of such evidence; and that if such evidence were 
not received within one year from date of letter, benefits, 
if allowed, would not be paid prior to date of receipt of 
such evidence.  Additional evidence from the appellant has 
not been received.  

However, the Board finds that since it does not appear that 
the appellant was informed of certain specific, additional 
evidence necessary to substantiate his claims and the RO did 
not conduct certain development action that appears required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims files and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000.  However, it is the RO's responsibility to ensure that 
all appropriate development is undertaken in this case.  

On a January 1986 VA examination, the appellant reported 
receiving Social Security Administration (SSA) benefits.  
However, the claims folder does not currently include 
information as to whether receipt of these benefits was based 
on age or disability, and the claims folder does not contain 
any administrative decision or medical and/or vocational 
records from the SSA.  Medical and/or vocational records, if 
any, associated with the appellant's SSA benefits claim might 
be material in deciding the appellate issues, particularly 
with respect to the employability issue.  Consequently, the 
RO should attempt to obtain them prior to final appellate 
consideration.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
369-72 (1992), wherein it was held that VA breached its 
statutory duty to assist by failing to obtain SSA records.  

At the most recent VA psychiatric examinations in January 
2000, the examiner opined that the appellant was unemployable 
"due to the impact of his deteriorating medical conditions 
and PTSD".  It is unclear what medical conditions he was 
referring to, since numerous disabilities for which service 
connection is not in effect were noted therein, in addition 
to service-connected disabilities.  Furthermore, the January 
2000 VA general medical and dermatologic examinations did not 
address the question of what effect all the service-connected 
physical disabilities, either singularly or in combination, 
have upon the appellant's employability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran's attention is directed to the following 
regulation, which is cited in pertinent part, as to the 
consequences for any failure to appear for the requested 
scheduled VA examinations.

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 
(b) Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

(Authority: 38 U.S.C. 501)

Accordingly, the case is REMANDED for the following:

1.  The RO should request the appellant 
to provide any relevant treatment 
records, not presently associated with 
the claims folders, in his possession, as 
well as the complete names and addresses 
of any physicians or medical facilities 
which have provided treatment for the 
service connected disabilities.  All 
available records, to the extent such 
records are not presently associated with 
the claims folders, should be obtained 
from the specified health care providers.  
He should be requested to sign and submit 
appropriate consent forms to release any 
private medical reports to the VA.  Any 
records obtained should be associated 
with the claims folders.  

2.  The RO should obtain any additional, 
relevant VA clinical records and 
associate them with the claims folders.  
Any necessary assistance of the appellant 
should be solicited to the extent 
indicated.

3.  The RO should obtain any relevant 
medical/vocational records associated 
with the appellant's SSA claim (including 
any administrative law judge's decision).  
Any such records obtained should be 
associated with the claims folders.  

4.  The RO should request the appellant 
to provide any relevant employment 
personnel/medical records that he may 
have in his possession, as well as the 
complete name and address of his former 
employer(s).  Any relevant employment 
personnel/medical records should be 
obtained, including information with 
regards to the nature and length of such 
employment; any work absenteeism and the 
reasons therefor; and any employment 
physical examination reports.  These 
records should be associated with the 
claims folders.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any such 
employment medical records to the VA.

5.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folders should contain 
documentation of the attempts made.  The 
appellant should also be informed of any 
negative results and afforded the 
opportunity to obtain such records on his 
own.  Veterans Claims Assistance Act of 
2000; 38 C.F.R. § 3.159 (2000).

6.  With respect to the issues of an 
increased rating for a psychoneurosis, 
classified as post-traumatic stress 
disorder, and a total rating based upon 
individual unemployability, the RO should 
afford the veteran an examination by a 
psychiatrist to determine the current 
severity of the service-connected 
psychoneurosis, classified as post-
traumatic stress disorder, and its effect 
on employability.  Any alcohol abuse 
disorder, dementia, Parkinson's disease, 
or other neuropsychiatric conditions for 
which service connection has not been 
granted should also be identified and the 
manifestations associated therewith 
dissociated from the service connected 
psychiatric disability, if feasible.  All 
indicated tests and studies should be 
performed.  A social and industrial 
history should be taken of the appellant.

The entire claims folders should be 
reviewed by the examiner prior to the 
examination.  The examiner should be 
advised that the claims folders contain 
the amended rating criteria for 
evaluating psychiatric disorders (See May 
2001 Statement of the Case).  The 
psychiatrist should:  

(a)  Note which symptoms are reasonably 
attributable to the service-connected 
psychiatric disorder versus alcohol abuse 
disorder, dementia, Parkinson's disease, 
or any other neuropsychiatric disability 
for which service connection is not in 
effect; and 

(b)  Discuss the degree to which the 
service-connected psychiatric disorder 
alone impacts upon social and industrial 
adaptability.  (It should be pointed out 
that disabilities for which service 
connection are not in effect may not be 
considered for rating the severity of a 
veteran's service-connected disability or 
for considering entitlement to a total 
rating based upon individual 
unemployability issue.  An exception to 
this is where the physician is unable to 
reasonably differentiate the 
manifestations referable to nonservice-
connected disabilities from those 
attributable to the service-connected 
disabilities.)  

(c)  Assign the appellant a score on the 
Global Assessment of Functioning Scale 
(GAF Scale) for the service-connected 
psychiatric disorder and explain what the 
assigned score represents.  The degree of 
functional impairment or interference 
with daily activities, including 
employability, if any, by the service-
connected psychiatric disorder should be 
described in detail.  

(d)  Specify whether it is at least as 
likely as not that the appellant is 
capable of any form of substantially 
gainful employment (such as relatively 
sedentary, light manual labor not 
requiring extensive interaction with the 
public) when considering only the 
service-connected psychiatric disability, 
consistent with his industrial and 
educational background.  Utilize the 
italicized standard of proof when 
responding and explain in detail the 
rationale for any conclusion reached.

(e)  Discuss any difference or agreement 
with any other relevant opinion of 
record.

7.  The veteran should be afforded a 
vascular examination to determine the 
effect of the service connected medical 
conditions on the veteran's ability to be 
gainfully employed.  The claims folder 
should be made available to the examiner 
prior to the examination.  All indicated 
tests and studies should be accomplished.  
The examiner should specify whether it is 
at least as likely as not that the 
appellant is capable of some form of 
substantially gainful employment (such as 
relatively sedentary, light manual labor) 
when considering only the service-
connected medical disabilities, 
consistent with his industrial and 
educational background.  Utilize the 
italicized standard of proof when 
responding and explain in detail the 
rationale for any conclusion reached.  If 
the examiner agrees or disagrees with any 
opinion of record, it would be helpful if 
the reasons are discussed.

8.  Thereafter, the RO should review any 
additional evidence and readjudicate the 
issues of an increased rating for a 
psychoneurosis, classified as post-
traumatic stress disorder, and a total 
rating based upon individual 
unemployability, with consideration of 
all applicable laws and regulations, 
including the VCAA.  The RO should also 
consider the applicability of 38 C.F.R. 
§§ 3.321(b)(1) (2000), pertaining to 
extraschedular evaluation.  If the 
veteran fails to appear for any scheduled 
examination ordered in connection with 
this appeal, the letter notifying him of 
the date and place of the examination and 
the address to which the letter was sent 
should be included in the claims folder.  
In addition, the provisions of 38 C.F.R. 
§ 3.655 should be considered.

9.  When all requested development has 
been completed to the extent feasible, 
and if the benefits sought are not 
granted, the case should be returned to 
the Board for further appellate 
consideration, after compliance with 
appropriate appellate procedures, 
including issuance of a supplemental 
statement of the case.  No action by the 
appellant is required until he receives 
further notice.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

